Citation Nr: 1634664	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  09-36 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities and bilateral upper extremities, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


REMAND

A remand is necessary for further evidentiary development of the Veteran's service connection claim for peripheral neuropathy of the bilateral upper and lower extremities, to include as due to herbicide exposure. 

The Veteran contends that service connection is warranted for peripheral neuropathy of the bilateral upper and lower extremities incurred as a result of his exposure to herbicides while in-service.  The Veteran served with the Army in the Republic of Vietnam from October 1968 to October 1969; thus, his in-service exposure to herbicides has been conceded. VA treatment records document a diagnosis of peripheral neuropathy of the bilateral upper and lower extremities.  

No VA examination has been provided in conjunction with the Veteran's peripheral neuropathy service connection claim.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of: (1) a current disability; (2) an in-service event, injury, or disease; and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159 (c)(4); see also McLendon, 20 Vet. App. at 83.  

In March 2014, the Board remanded the case so that a Compensation and Pension examination of the Veteran could be conducted.  The Veteran failed to report to multiple scheduled examinations.  However, the record does document that the Veteran requested to reschedule his examination on two occasions because of the need to care for his sick wife.  While he failed to report to the last scheduled examination, VA treatment records show that the Veteran has been able to report to VA medical facilities for treatment subsequently.  In this regard, the treatment record reflect that, although the Veteran failed to report for the C&P examination at the Columbia VAMC on December 23, 2014, he often reports for treatment at the Greenville Clinic and was there only eight days before his scheduled examination in Columbia.  Moreover, the Veteran reported for treatment for shoulder pain on January 26, 2015, to the Columbia VAMC at which time it was noted that arrangements would try to be made for "future care for injections closer to home since the drive 3.5 hours."  Given this information, the Board believes that the Veteran should be provided another chance to report for the necessary Compensation and Pension examination if possible at a facility closer to his home than the Columbia VAMC.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for the appropriate VA examination to determine the nature and etiology of his claimed peripheral neuropathy of the bilateral lower extremities and bilateral upper extremities.  The Veteran's claims file and a copy of this remand should be made available to the examiner for review.  After physically examining the Veteran, the examiner should determine whether it is at least as likely as not (i.e., probability of 50 percent) that any diagnosed peripheral neuropathy is related to the Veteran's period of service, including his conceded in-service exposure to herbicides.  The examiner should also address whether there was peripheral neuropathy within a year of exposure to herbicides which is considered to be "early onset" within the meaning of revised regulation noted above. 

A full rationale must be provided for all stated medical opinions that reflect consideration of all lay and medical evidence.  In providing an opinion, the examiner should address the significance of the Veteran's conceded in-service exposure to herbicides between October 1968 and October 1969 and his June 2009 diagnosis of peripheral neuropathy of the bilateral lower extremities and bilateral upper extremities.

If the examiner concludes that any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why these opinions would be speculative and what, if any, additional evidence would permit such opinions to be made.

2.  The Veteran has previously been scheduled for his examination at the Columbia VAMC.  A treatment note, dated January 26, 2015, from the Columbia VAMC showed that arrangements would try to be made for "future care . . . closer to home since the drive 3.5 hours."  Therefore, if it is possible to schedule the Veteran for the C&P examination at a facility closer to his home, that should be arranged, although the Board acknowledges that scheduling of VA C&P examinations falls under the authority and within the discretion of the Veterans Health Administration (VHA).

Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims; and that the consequences for failure to report for a VA examination without good cause may include denial of one or more of his claims. 38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

3.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

4.  After completing the above actions the claims on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

